Title: To John Adams from John Sinclair, 3 June 1802
From: Sinclair, John
To: Adams, John



Sir
London 29 Parliament Street 3rd. June 1802.

I expected to have had the Honour of hearing from you before this time, on the subject of the publication of General Washingtons Letters, but I hope to have that pleasure soon. In the interim I beg to send an engraving of the proposed Monument and a plan of the new town of Thurso in which it is proposed to be erected.
You will also herewith receive a paper on Longevity. Permit me to request your assistance in procuring answers from America to the question in Appendix No:1.
With great truth and regard /  Believe me /  your faithful  and /  Obedient Servant
John Sinclair